IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1608
                              Filed October 1, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JULIA NGUYEN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Carol L. Coppola,

District Associate Judge.



       Julia Nguyen appeals from her conviction for theft in the fourth degree.

AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Katie Fiala, Assistant Attorney

General, John P. Sarcone, County Attorney, and Kevin Bell, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                         2


VOGEL, J.

       Julia Nguyen appeals from her conviction for theft in the fourth degree.

She asserts trial counsel was ineffective for failing to argue the State did not

prove she took the merchandise with the intent to deprive Menards of its

property. Because we conclude this is not a meritorious claim, counsel was not

ineffective for failing to present this argument. Consequently, we affirm.

       On January 27, 2013, Nguyen was shopping at Menards. She returned

items for which she insisted she had no receipt, which alerted the loss prevention

officer.   Nguyen was then seen to put items in her purse and pocket while

shopping. Upon checkout, she paid for the items in her cart but gave her purse

to an elderly woman. The items in Nguyen’s purse and pocket were not paid for,

so the loss prevention officer brought Nguyen and the elderly woman back to his

office. Nguyen’s purse was emptied and the officer discovered a total of $342.62

worth of merchandise. Some of Nguyen’s actions were captured on the store’s

video surveillance system.

       Nguyen was charged with theft in the fourth degree, in violation of Iowa

Code sections 714.1(1) and 714.2(4) (2013). A jury trial was held on September

11, 2013, and following the close of the State’s case, and again at the close of all

the evidence, defense counsel moved for a judgment of acquittal.             Counsel

asserted the State had failed to prove the elements of the crime, though no

further argument was offered.       The district court overruled the motion and

Nguyen was found guilty.1       Nguyen appeals, arguing counsel should have


1
  The district court’s sentencing order stated Nguyen would be “incarcerated for one
year. All but 365 days of the sentence are suspended.” This is inconsistent with both
                                          3


asserted the State failed to prove she took the merchandise with the intent to

deprive Menards of its property.

       A defendant may raise an ineffective-assistance claim on direct appeal if

the record is adequate to address the claim. State v. Straw, 709 N.W.2d 128,

133 (Iowa 2006). We may either decide the record is adequate and issue a

ruling on the merits, or we may choose to preserve the claim for postconviction

proceedings. Id. We review ineffective-assistance-of-counsel claims de novo.

Id.   To succeed on this claim, the defendant must show, first, that counsel

breached an essential duty, and, second, that she was prejudiced by counsel’s

failure. Id.

       For the jury to convict Nguyen of theft in the fourth degree, the State must

prove beyond a reasonable doubt Nguyen took the merchandise with the intent

to deprive Menards of its property. See Iowa Code § 714.1(1). When ruling on a

motion for judgment of acquittal, the evidence is viewed in the light most

favorable to the State, including all inferences and deductions that can

reasonably be drawn from the evidence. State v. Biddle, 652 N.W.2d 191, 197

(Iowa 2002).

       Nguyen’s trial counsel did not breach an essential duty by failing to argue

the State failed to prove the element of intent. Store personnel found $342.62

worth of unpaid-for merchandise in Nguyen’s purse. Video surveillance showed

Nguyen placing items in her purse and pocket from areas of the store

corresponding to the merchandise found in her purse. Though she testified the


Nguyen’s appellate brief and the docket entry on Iowa Courts Online. Consequently, we
note this was a typographical error, and the order should have read: “All but 365 days
are suspended.”
                                         4


surveillance videos only showed her handling tissues or her phone, and the

merchandise found were items she attempted to return but could not, credibility

determinations are solely within the province of the jury. See State v. Williams,

695 N.W.2d 23, 28 (Iowa 2005). Given this evidence, it is a reasonable inference

that Nguyen took these items with the intent to deprive Menards of its property.

See Iowa Code § 714.1(1); Biddle, 652 N.W.2d at 197 (noting reasonable

inferences may be drawn from the evidence).             Consequently, substantial

evidence supported the district court’s decision to overrule trial counsel’s motion,

and counsel was not ineffective for failing to argue the State did not prove the

element of intent.   See Biddle, 652 N.W.2d at 197 (holding the district court

properly overruled the motion for judgment of acquittal because substantial

evidence supported the elements of the offense); State v. Greene, 592 N.W.2d
24, 29 (Iowa 1999) (noting counsel is not ineffective for failing to pursue a

meritless objection). We therefore affirm Nguyen’s conviction.

      AFFIRMED.